Citation Nr: 9925507	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to payment of Department of Veterans Affairs 
(VA) disability benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The appellant had active military service from July 1970 to 
November 1971; he was discharged under other than honorable 
conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1993 Administrative Decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which determined that the character of the appellant's 
discharge from service is a bar to payment of VA disability 
benefits.  In December 1997, the Board remanded this matter 
to remedy certain due process considerations.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1970 to 
November 1971; he was discharged under other than honorable 
conditions.

2.  The appellant, in lieu of trial by court-martial, 
requested a discharge for the good of the service and 
accepted the possibility of a dishonorable discharge.

3.  The appellant's offenses leading to his discharge 
constituted willful and persistent misconduct.

4.  The evidence does not establish that the appellant was 
insane at the time of commission of any of the in-service 
offenses.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to payment of VA disability benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in December 1970, the 
appellant was hospitalized for several weeks after sustaining 
a compression fracture of the first lumbar vertebra.  He was 
then granted 30-day convalescent leave until March 1971, 
following which he was to return to duty with a permanent 
physical profile limitation of no crawling, stooping, 
running, jumping, prolonged standing or marching.  

In June 1971, however, the appellant was convicted by special 
court-martial of being absent without official leave (AWOL) 
from March 22 to May 31, 1971, a period of 67 days.  In 
October 1971, he was again charged with two additional 
specifications of AWOL (from August 7 to September 15, 1971, 
and from September 20 to 28, 1971), totaling 48 days of 
additional time lost.  

The appellant requested an administrative discharge "for the 
good of the service" in lieu of a trial by court-martial 
which could result in a punitive discharge.  In an attached 
statement, he indicated that after he had been released from 
the hospital, he "had a lot of trouble adjusting to the 
service again.  I do not like the Army a[nd] want out."  
Military documents show that he consulted with counsel in 
making his decision and indicated that he understood that, if 
his request for discharge was accepted, he could be 
discharged under other than honorable conditions and 
ineligible for VA benefits.  The request was also signed by 
his consulting counsel, a member of the U.S. Army Judge 
Advocate General's Corps, and was forwarded with an 
endorsement from his commander recommending approval, finding 
that the appellant had no potential for rehabilitation.  The 
recommendation that he be given an undesirable discharge 
certificate was approved by his commanding general in 
November 1971.  

At his October 1971 military separation medical examination, 
a compression fracture of the first lumbar vertebra was 
noted.  Psychiatric evaluation was normal, and the appellant 
denied depression or excessive worry or nervous trouble of 
any sort on his report of medical history.  Later, in early 
November 1971, he signed a document indicating that, since 
his separation examination, there had been no change in his 
medical condition.  

In July 1993, the appellant filed a claim for VA disability 
benefits.  By letter dated the following month, the RO 
notified him that entitlement to VA benefits was contingent 
upon discharge from military service under conditions other 
than dishonorable, and he was advised to submit evidence or 
argument bearing on that issue.

In a September 1993 letter and at a February 1996 hearing, 
the appellant explained the circumstances of his multiple 
AWOLs in service.  Specifically, he indicated that, following 
a low back injury, he had been granted convalescent leave and 
had been advised by his treating physician that he was going 
to recommend a medical discharge.  The appellant stated that 
on return from leave, he learned that a new physician had 
been assigned to his case and that he was to be sent back to 
active duty.  As such, he indicated he went AWOL for several 
weeks before turning himself in.  He stated that he was 
court-martialed for going AWOL and then reassigned to the 
82nd Airborne Division.  On his arrival there, he stated that 
his commanding officer refused to accommodate his low back 
disability and told him to be ready for a jump.  Right before 
his jump, he stated that he received a call advising him that 
his step-grandfather had committed suicide; he was again 
granted leave to attend the funeral.  He stated that he then 
went AWOL after the funeral and was eventually arrested.  
Thereafter, upon being advised that he was to be transferred 
to another unit, he stated that he again went AWOL and was 
again arrested.  He explained that "all of my AWOL's were 
because I knew if I jump again, I would have injured my back 
worse than before."  He also stated that he was distraught 
over the death of his step-grandfather.

By October 1993 Administrative Decision, the RO found that 
the appellant's actions in going AWOL on three separate 
occasions constituted willful and persistent misconduct 
within the meaning of 38 C.F.R. § 3.12 (d)(4) and that the 
character of his discharge was a bar to VA benefits.

Following a November 1994 application under 10 U.S.C. § 1552 
for correction of his military record, by decision in October 
1995, the Army Board for Correction of Military Records 
(ABCMR) denied the appellant's request to upgrade his 
discharge, deciding inter alia that the character of his 
discharge was commensurate with his overall record of 
military service.

II.  Law and Regulations 

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.12(a) (1998).

However, no matter what the character of discharge, benefits 
are not be payable if a service member was discharged under 
one of the following conditions:  as a conscientious objector 
who refused to perform military duty; by reason of a sentence 
of general court-martial; by resignation of an officer for 
the good of the service; as a deserter; as an alien during 
hostilities; or by reason of an AWOL for a continuous period 
of at least 180 days.  38 U.S.C.A. § 5303 (West 1991); 38 
C.F.R. § 3.12(c) (1998).

If one of the above conditions is not applicable and the 
service member's discharge was not characterized as 
"honorable" or "dishonorable," then VA is required to 
determine whether the discharge was issued "under conditions 
other than dishonorable."  38 C.F.R. § 3.12(a).  

In that regard, a discharge by reason of one or more of the 
following offenses is by VA regulation considered 
dishonorable:  (1) Acceptance of an undesirable discharge to 
escape trial by general court-martial; (2) Mutiny or spying; 
(3) An offense involving moral turpitude.  This includes, 
generally, conviction of a felony; (4) Willful and persistent 
misconduct.  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct is service was otherwise 
honest, faithful and meritorious; (5) Homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty.  38 C.F.R. § 3.12(d) 
(1998).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is not a bar to the 
payment of benefits if it is found that the person was insane 
at the time he committed the offense which caused such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) (1998).

An insane person is defined as one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that insanity must be shown to exist only at the time of 
the commission of the offense leading to discharge, not that 
insanity caused the misconduct.  That is, there need not be a 
causal connection between the insanity and the misconduct.  
See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing 
Helige v. Principi, 4 Vet. App. 32, 34 (1993).

III.  Analysis

In essence, the appellant maintains that the character of his 
discharge should not bar payment of VA disability benefits 
because he was under great stress when he committed the in-
service offenses which led to his discharge under other than 
honorable conditions.  He has stated that he was having 
serious medical problems with his low back and experienced 
grief after his step-grandfather committed suicide.  

After reviewing the pertinent evidence of record presented in 
this case, the Board finds that the appellant's character of 
discharge constitutes a bar to payment of VA disability 
benefits.  The service records show that in June 1971, he was 
convicted by special court-martial of being AWOL from March 
22 to May 31, 1971, a period of 67 days.  In October 1971, he 
was again charged with two additional specifications of AWOL 
(from August 7 to September 15, 1971 and from September 20 to 
28, 1971), totaling an additional 48 days.  He requested an 
administrative discharge "for the good of the service" in 
lieu of trial by court-martial and was given an undesirable 
discharge under other than honorable conditions in November 
1971.  

The Board notes that the evidence does not establish (and it 
is not not contended otherwise by the appellant) that he was 
insane at the time he committed the acts which resulted in 
his discharge from service.  See 38 C.F.R. § 3.12(b).  He did 
not offer such a defense in service and there is no 
indication in the service medical records (or otherwise) of 
the existence of any insanity at the time of the commission 
of the offense leading to his service discharge.  

It is also noted that, by October 1993 Administrative 
Decision, the RO found that the appellant's actions in going 
AWOL on three separate occasions constituted willful and 
persistent misconduct within the meaning of 38 C.F.R. § 3.12 
(d)(4) and that the character of his discharge was a bar to 
VA benefits.

The Board agrees that when viewed in the aggregate, the 
incidents leading up to the appellant's discharge were 
sufficiently numerous, willful and persistent in nature as to 
reflect a serious disciplinary pattern.  This ongoing pattern 
of conduct was not consistent with the honest, faithful, and 
meritorious service for which VA benefits are granted.  See 
Winter v. Principi, 4 Vet. App 29 (1993) (holding that one 
AWOL offense where the appellant was AWOL 32 days out of his 
176-day service time constituted a bar to the payment of VA 
benefits).  The Board is fully aware of the observation by 
the ABCMR that, of the appellant's service of approximately 1 
year and 2 months, he actually had 115 days of lost time, 
rather than the 48 days noted on his DD Form 214 (report of 
separation).  Thus, the Board likewise finds that the 
character of the appellant's discharge from service was 
commensurate with his overall military record, and it was 
issued under dishonorable conditions resulting from a pattern 
of in-service willful and persistent misconduct.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. §§ 3.1(d), 3.12(d). 

In light of the fact that the appellant was released from 
military service under conditions which the Board finds were 
dishonorable, basic eligibility for VA benefits has not been 
established.  Since he does not meet the legal requirements 
for basic eligibility for VA benefits under 38 U.S.C.A. § 
101(2) (i.e., status as a "veteran" with qualifying 
service), the claim fails as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also Reyes v. Brown, 7 
Vet. App. 113 (1994).


ORDER

The character of the appellant's discharge from service bars 
payment of VA disability benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

